Citation Nr: 1118772	
Decision Date: 05/16/11    Archive Date: 05/26/11

DOCKET NO.  05-30 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for leucopenia/leukemia as a result of exposure to radiation.  


REPRESENTATION

Appellant represented by:	Timothy M. White, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel

INTRODUCTION

The Veteran had active service from March 1975 to March 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision of the Department of Veterans Affairs Regional Office (RO) in Muskogee, Oklahoma, denying, in pertinent part, the claim currently on appeal.  

The Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge in June 2006.  A written transcript of this hearing has been prepared and incorporated into the evidence of record.  

This claim was previously denied by the Board in December 2006.  The Veteran entered a timely appeal to the United States Court of Appeals for Veterans Claims (Court), and in December 2008, the Court remanded the decision back to the Board for readjudication.  The Board subsequently remanded the Veteran's claim back to the RO in July 2009 for additional evidentiary development.  The claim was again remanded by the Board in March 2010.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to service connection for leucopenia.  Specifically, it is the Veteran's assertion that he suffers from this condition as a result of exposure to radiation during his active military service.  The Veteran testified in June 2006 that he was exposed to radiation while serving at the White Sands Missile Range between August 1977 and October 1977.  Regrettably, further remand is necessary before appellate review may proceed on this matter.  

The Veteran is currently represented by a private attorney.  In a letter dated December 2010, this attorney informed VA that the Veteran desired another videoconference hearing before the Board.  The Veteran was previously provided a videoconference hearing in June 2006.  The Veteran was represented by the Oklahoma Department of Veterans Affairs at this hearing.  

An appellant has the right to one hearing on appeal if requested.  38 C.F.R. § 20.700(a).  Additional hearings may be provided at the Board's discretion, however.  In the present case, the Veteran has obtained private legal counsel since his previous hearing of June 2006.  As such, the Board concludes that it may be beneficial to the Veteran's claim for him to have the opportunity to present additional testimony and argument with his private attorney.  The Veteran should be scheduled for a new videoconference hearing.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a videoconference hearing with the Board at the earliest opportunity.  Notify the Veteran of the date, time, and location of the video conference hearing, and put a copy of this notification letter in his claims file.  Once the Veteran has been afforded the requested hearing, or in the event that he withdraws his hearing request or fails to appear, the case should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


